            Case 1:21-cr-00052-TJK Document 76 Filed 09/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :      Criminal No. 21-cr-52-1 (TJK)
                                             :
DOMINIC PEZZOLA,                             :
                                             :
                       Defendant.            :

                   UNITED STATES’ NOTICE OF HEARING EXHIBITS

       The United States of America, by and through its attorney the Acting United States

Attorney for the District of Columbia, respectfully files this notice on the docket indicating the

video exhibits is has made available to the Court ahead of the scheduled September 22, 2021,

hearing.    The government does not have any objection to the public dissemination of any of the

six video exhibits noted below.

 Exhibit Name                     Length                          Description

 Video Exhibit 1                  :38                             Video Showing Mr. Pezzola’s
                                                                  robbery of Capitol Police
                                                                  shield
 Video Exhibit 1A                 3:22                            Slow-motion version of Video
                                                                  Exhibit 1, with certain aspects
                                                                  highlighted
 Video Exhibit 2                  :09                             Publicly available footage of
                                                                  Mr. Pezzola and another
                                                                  individual jointly carrying a
                                                                  riot shield
 Video Exhibit 3                  :59                             Publicly available footage of
                                                                  rioters, including Mr. Pezzola,
                                                                  pushing up the stairs under the
                                                                  Inauguration scaffolding
 Video Exhibit 4                  :49                             Publicly available footage
                                                                  from      stairs   under    the
                                                                  Inauguration        scaffolding
                                                                  showing Mr. Pezzola shouting
                                                                  at police
        Case 1:21-cr-00052-TJK Document 76 Filed 09/21/21 Page 2 of 2




Video Exhibit 5           :59                             Publicly available footage
                                                          from    stairs    under     the
                                                          Inauguration       scaffolding
                                                          showing Mr. Pezzola making
                                                          a statement to another rioter




                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      Acting United States Attorney
                                      DC Bar No. 415793


                                By:     /s/ Erik M. Kenerson
                                      Erik M. Kenerson
                                      Assistant United States Attorney
                                      Ohio Bar No. 82960
                                      555 Fourth Street, N.W., Room 11-909
                                      Washington, DC 20530
                                      Erik.Kenerson@usdoj.gov
                                      (202) 252-7201




                                         2
